DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2020/0304821) in view of Zuydervelt (US 2019/0356966).
Regarding claim 1, Davis discloses a method of managing media content having group watermarking data, comprising:
transmitting a request to receive the media content from a content playback device (content is presented to the user, therefore, it was requested by tuning to a channel; see at least paragraphs 0021 and 0027);
receiving a response to the transmitted request (content is presented to the user, therefore, it was requested by tuning to a channel; see at least paragraphs 0021 and 0027);
fetching, by the content playback device according to the response, the requested media content and a watermark schema, the watermark schema fetched from cloud-based storage (outputting from a watermark encoder a media stream that was encoded with multiple watermarks wherein the multiple watermarks are associated with different watermarking technology with different encoding schemas; see at least paragraphs 0021-0023, 0079 and 0079);
identifying, by the content playback device, the group watermarking data in the media content according to the fetched watermarking schema (by watermark decoder; see at least paragraphs 0021, 0028-0029 and 0038-0040).
Davis discloses the content playback device, the fetched content, the provision of the content, the group watermarking data and watermarking schema, but is not clear about determining if the content is authorized for provision according to watermarking data and providing the media content for playback according to the determined authorization.
Zuydervelt discloses the above missing limitations; authorized and unauthorized content/users; see at least paragraphs 0022, 0024, 0033, 0039 and 0041.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Davis by the teachings of Zuydervelt by having the above limitations for the purpose of piracy detection; see at least paragraph 0011.

Regarding claim 2, Davis in view of Zuydervelt disclose the method of claim 1, further comprising:
receiving the request to receive the media content from the content playback device (the request of Davis or Zuydervelt; see at least the rejection of claim 1);
fetching, by a content provider, the requested media content and the watermark schema, the watermark schema fetched from cloud-based storage (the sending of Davis; see at least the rejection of claim 1); and
watermarking the requested media content with the group watermarking data according to the fetched watermark schema (the watermarking of Davis and Zuydervelt; see at least the rejection of claim 1).

Regarding claim 3, Davis in view of Zuydervelt disclose the method of claim 1, wherein providing the media content for playback according to the determined authorization comprises:
providing the media content for playback by the content playback device (displaying the content as in Davis; see at least the rejection of claim 1).

Regarding claim 4, Davis in view of Zuydervelt disclose the method of claim 1, wherein:
determining, by the content playback device if the media content is authorized for provision according to the group watermarking data and the fetched watermarking schema comprises:
determining, by the content playback device, that the media content is not authorized for provision according to the group watermarking data and the fetched watermarking schema (the combination of Davis and Zuydervelt; see at least the rejection of claim 1); 
comparing the identified group watermarking data with authorization information of the fetched watermarking schema; 
determining, from the comparison, that the media content is not authorized for provision (the combination of Davis and Zuydervelt; see at least paragraph 0033);
providing the media content for playback according to the determined authorization comprises:
inhibiting the providing of the media content for playback according to the determined authorization (the combination of Davis and Zuydervelt; see at least the rejection of claim 1); and 
logging a piracy event to the cloud-based storage (Zuydervelt; see at least paragraphs 0011, 0031, 0035 and 0042).

Regarding claim 5, Davis in view of Zuydervelt disclose the method of claim 4, wherein the piracy event comprises: 
an identifier of the content playback device (Zuydervelt; see at least paragraphs 0022, 0025); 
an identifier of the media content (Davis; see at least paragraphs 0016-0017 and 0030); and 
an identifier of a group associated with the group watermarking data (Davis; see at least paragraphs 0039-0040).

Regarding claim 6, Davis in view of Zuydervelt disclose the method of claim 1, wherein providing the media content for playback according to the determined authorization comprises: 
transmitting the media content to a second content playback device for playback by the second content playback device (multiple media devices; Davis; see at least paragraphs 0015-0016).

Regarding claim 7, Davis in view of Zuydervelt disclose the method of claim 6, further comprising: 
fetching, by a second content playback device, the group watermarked media content and the watermark schema from cloud-based storage; 
identifying the group watermarking data in the media content according to the fetched watermarking schema; 
determining if the media content is authorized for provision according to the group watermarking data and the fetched watermarking schema; and 
providing the media content for playback according to the determined authorization (see at least the rejection of claim 1 wherein Davis discloses multiple media devices; see at least paragraphs 0015-0016). 

Regarding claim 8, Davis in view of Zuydervelt disclose the method of claim 7, wherein: 
providing the media content for playback according to the determined authorization comprises: 
locally watermarking, by the content playback device, the media content with local watermarking data according to the fetched watermark schema; and 
providing the locally watermarked media content for playback (watermark decoding; Davis; see at least the rejection of claim 1).

Regarding claim 9, Davis in view of Zuydervelt disclose the method of claim 8 wherein: 
locally watermarking, by the content playback device, the media content with local watermarking data according to the fetched watermark schema comprises: 
at least partially decoding the media content to recover the group watermarking data (watermark decoding; Davis; see at least the rejection of claim 1);
performing at least one of: 
appending local watermarking data to the recovered group watermarking data; 
overlaying the local watermarking data to the group watermarking data (Zuydervelt; see at least paragraph 0002); and 
encoding the at least partially decode media content having the recovered group watermarking data appended to the local watermark data (watermark decoding; Davis; see at least the rejection of claim 1).

Regarding claim 10, Davis in view of Zuydervelt disclose the method of claim 9, wherein providing the locally watermarked media content for playback comprises providing the media content for playback by the second content playback device (Davis discloses multiple media devices; see at least paragraphs 0015-0016).

Regarding claim 11, Davis in view of Zuydervelt disclose the method of claim 10, wherein: 
providing the locally watermarked media content for playback by the second content playback device comprising: 
transmitting the locally watermarked media content for playback by the second content playback device (Davis discloses multiple media devices; see at least paragraphs 0015-0016); 
receiving, in the second content playback device, the locally watermarked media content from the content playback device and the watermark schema from the cloud-based storage (Davis discloses multiple media devices; see at least paragraphs 0015-0016. Furthermore, see at least the rejection of claim 1); 
identifying the locally watermarked data in the locally watermarked media content according to the fetched watermarking schema (see at least the rejection of claim 1); and 
determining if the locally watermarked media content is further authorized for provision according to the local watermarking data and the fetched watermarking schema (see at least the rejection of claim 1); and 
providing the locally watermarked media content for playback according to the determined further authorization (see at least the rejection of claim 1).

Regarding claim 12, Davis in view of Zuydervelt disclose the method of claim 11, wherein: 
the provision of the locally watermarked media content is further authorized based on the group watermarking data (see at least the rejection of claim 1).

Regarding claim 13, Davis in view of Zuydervelt disclose the method of claim 8 wherein: 
determining, by the second content playback device, if the media content is authorized for provision according to the group watermarking data and the fetched watermarking schema comprises:
determining, by the second content playback device, that the media content is not authorized for provision according to the group watermarking data, the locally watermarked data, and the fetched watermarking schema (see at least the rejection of claim 1), comprising: 
comparing the identified group watermarking data with authorization information of the fetched watermarking schema (see at least the rejection of claim 4); 
determining, from the comparison, that the media content is not authorized for provision (see at least the rejection of claim 4);
providing the media content for playback according to the determined authorization comprises:
inhibiting, by the second content playback device, the providing of the media content for playback according to the determination (see at least the rejection of claim 4); and 
logging a piracy event to the cloud-based storage (see at least the rejection of claim 4). 

Regarding claim 14, Davis in view of Zuydervelt disclose the method of claim 13, wherein the piracy event comprises: 
an identifier of the content playback device (see at least the rejection of claim 5); 
an identifier of the media content (see at least the rejection of claim 5); 
an identifier of a group associated with the group watermarking data (see at least the rejection of claim 5); 
an identifier of the locally watermarked data (see at least the rejection of claim 5); and 
an identifier of the content playback device (see at least the rejection of claim 5).

	Claim 15 is rejected on the same grounds as claim 1.
	Claim 16 is rejected on the same grounds as claim 2.
	Claim 17 is rejected on the same grounds as claim 4.
	Claim 18 is rejected on the same grounds as claim 5.
	Claim 19 is rejected on the same grounds as claim 7.
	Claim 20 is rejected on the same grounds as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426